       Case 1:20-cv-08742-VEC Document 62 Filed 04/07/21 Page 1 of SDNY
                                                            USDC   3
                                                            DOCUMENT
                                                            ELECTRONICALLY FILED
                                                            DOC #:
UNITED STATES DISTRICT COURT                                DATE FILED: 4/7/2021
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 ARIEL ZUCKERMAN,                                               :
                                              Plaintiff,        :
                                                                :
                            -against-                           :
                                                                :   20-CV-8742 (VEC)
 GW ACQUISITION LLC D/B/A G&W                                   :
 INDUSTRIES, MICHAEL MARINOFF, IN HIS :                                   ORDER
 INDIVIDUAL AND PROFESSIONAL                                    :
 CAPACITIES, AND ALBERT MALEH, IN HIS :
 INDIVIDUAL AND PROFESSIONAL                                    :
 CAPACITIES.,                                                   :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on April 6, 2021, the parties informed the Court that they are unable to agree

on a list of search terms for ESI, Dkt. 59;

        IT IS HEREBY ORDERED that the parties must appear for a conference to resolve the

dispute on Tuesday, April 13, 2021, at 2:00 P.M. The conference will be held in Courtroom

443 of the Thurgood Marshall United States Courthouse, located at 40 Foley Square, New York,

New York 10007.

        IT IS FURTHER ORDERED that by no later than Friday, April 9, 2021, Defendants

must file a letter updating the Court on the status of the production of (i) Plaintiff’s emails in

native format and (ii) Defendants’ productions other than ESI. The Court will decide Plaintiff’s

request for an extension of the fact discovery deadline at the April 13, 2021 conference.

        IT IS FURTHER ORDERED that the Defendants must confer with their ESI contractors

and have, in advance of the conference, the estimated cost of using all of the Plaintiff’s requested

search terms as compared to the cost of using the Defendants’ proposed search terms. In
          Case 1:20-cv-08742-VEC Document 62 Filed 04/07/21 Page 2 of 3




addition, Defendants must discuss with their ESI contractors the anticipated length of time it

would take to run each set of search terms (i.e., Plaintiff’s list and Defendants’ list).

       IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

 PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

 and have his or her temperature taken. Please see the enclosed instructions. Completing the

 questionnaire ahead of time will save time and effort upon entry. Only those individuals who

 meet the entry requirements established by the questionnaire will be permitted entry. Please

 contact chambers promptly if you or your client do not meet the requirements.

       IT IS FURTHER ORDERED that any person who appears at any SDNY courthouse must

 comply with Standing Order M10-468 (21-MC-164), which further pertains to courthouse entry.

       IT IS FURTHER ORDERED that interested members of the public may attend by dialing

1-888-363-4749, using the access code 3121171 and the security code 8742. All of those

accessing the hearing are reminded that recording or rebroadcasting of the proceeding is

prohibited by law.




SO ORDERED.
                                                            ________________________
Date: April 7, 2021                                            VALERIE CAPRONI
      New York, New York                                     United States District Judge




                                                   2
         Case 1:20-cv-08742-VEC Document 62 Filed 04/07/21 Page 3 of 3




Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet
the requirements for entry, you will be sent a QR code to be used at the SDNY entry device at
the courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                                 3
